Exhibit 10.34

SEPARATION AGREEMENT AND GENERAL RELEASE

This Separation Agreement and General Release (this “Agreement”) is made and
entered into by and between Matthew Cohen (“Cohen”) and Clinical Micro Sensors,
Inc. d.b.a. GenMark Diagnostics, Inc., a Delaware corporation (the “Company”),
and inures to the benefit of each of the Company’s current, former and future
parents, subsidiaries, related entities, employee benefit plans and each of
their respective fiduciaries, predecessors, successors, officers, directors,
stockholders, agents, attorneys, employees and assigns.

RECITALS

In consideration for this agreement, Cohen will resign from his position as SVP,
General Counsel & Corporate Secretary and Cohen’s employment with the Company
will terminate effective July 31, 2012 (“Separation Date”).

Cohen wishes to confirm his separation from the Company pursuant to the terms
and to enter into a general release with the Company, on the terms and
conditions set forth herein.

Cohen and the Company wish permanently to resolve any and all disputes that may
have arisen between them to date, including but not limited to, any disputes
arising out of the cessation of Cohen’s service to the Company as an officer and
employee.

AGREEMENT

THEREFORE, in consideration of the mutual promises and covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, it is hereby agreed by and between
Cohen, on the one hand, and the Company, on the other, as follows:

1. Resignation. Cohen hereby irrevocably resigns (i) as an officer of the
Company, and (ii) as an employee of the Company, effective as of the Separation
Date.

2. Wages, Vacation Time, Expenses. The Company will pay Cohen all of his earned
wages and accrued and unused vacation through the Separation Date (less federal
and state withholding and other applicable taxes) and reimburse all business
expenses validly incurred by him through the Separation Date.

3. Consideration. Contingent upon this Agreement becoming effective as provided
in Section 24 of this Agreement (the “Effective Date”), and provided that Cohen
remains in compliance with the terms set forth in this Agreement, the Company
shall pay Cohen, as W-2 income, a salary continuation benefit of $120,000, less
applicable withholding and other applicable taxes, $60,000 of which the Company
shall pay within three (3) business days of the Effective Date and $60,000 of
which the Company shall pay in six (6) semi-monthly increments of $10,000 (the
payment of such semi-monthly increments commencing on the first Company payroll
date following the Effective Date), less all applicable withholding and other
applicable taxes, in accordance with the Company’s standard payroll practices.
The Company shall also pay a one-time Separation Payment in the amount of
$25,000, less applicable withholding and other applicable taxes, payable within
three (3) business days of the Effective Date. Cohen agrees to make himself
reasonably available for transition support during the three (3) month period
following the Effective Date, at the request of the Company. If Cohen incurs any
out-of-pocket expense in connection with providing such transition support the
Company will promptly reimburse Cohen for such expense upon receiving reasonably
acceptable supporting documents.

 

1



--------------------------------------------------------------------------------

4. Health Insurance. Cohen acknowledges and agrees that he shall be fully
responsible for making the necessary premium payments in order to continue his
participation in the Company’s group health insurance plan pursuant to the terms
of the Consolidated Omnibus Budget Reconciliation Act (“COBRA”) following the
termination of his employment. The Company agrees to reimburse Cohen for premium
payments made in order to continue his group health insurance for a maximum
period of six (6) months following the Effective Date; provided, however, that
the Company’s obligation to make any payment pursuant to this Section 4 shall
terminate in the event that Cohen has commenced employment with, and/or is
provided health insurance by a third party. Nothing herein shall be deemed to
permit Cohen to continue participating in any equity compensation plan, cash
bonus plan, life insurance, long-term disability benefits, or accidental death
and dismemberment plans maintained by the Company after the date of his
separation of employment from the Company. Nothing herein shall limit the right
of the Company to change the provider and/or the terms of its group health
insurance plans at any time hereafter.

5. General Release by Cohen. In consideration of the mutual promises and
covenants contained herein, Cohen for himself, his spouse, heirs, executors,
administrators, assigns and successors, fully and forever releases and
discharges the Company and each of its current, former and future parents,
subsidiaries, related entities, employee benefit plans and each of their
respective fiduciaries, predecessors, successors, officers, directors,
stockholders, attorneys, agents, employees and assigns (collectively, the
“Company Releasees”), with respect to any and all claims, liabilities and causes
of action, of every nature, kind and description, in law, equity or otherwise,
whether known or unknown, suspected or unsuspected, which have arisen, occurred
or existed at any time prior to the Effective Date of this Agreement, including,
without limitation, any and all claims, liabilities and causes of action arising
out of or relating to Cohen’s equity ownership in the Company, Cohen’s
employment with the Company or the cessation of that employment or Cohen’s
service as an officer of the Company or the cessation of that service; provided,
however, that nothing herein shall release the Company Releasees from any
obligations, representations, warranties or other duties under this Agreement or
impair the right or ability of Cohen or any of the Cohen Releasees to enforce
the terms thereof.

6. Knowing Waiver of Employment Related Claims. Except as expressly set forth in
this agreement, Cohen understands and agrees that he is waiving any and all
rights he may have against any of the Company Releasees and to all remedies
available to him under any employment-related causes of action, including
without limitation, claims of wrongful discharge, breach of contract, breach of
the covenant of good faith and fair dealing, fraud, violation of public policy,
defamation, discrimination, retaliation, harassment, personal injury, physical
injury, emotional distress, claims for attorneys’ fees claims under Title VII of
the Civil Rights Act of 1964, as amended, the Age Discrimination in Employment
Act, the Americans With Disabilities Act, the Federal Rehabilitation Act, the
Family and Medical Leave Act, the California Fair Employment and Housing Act,
the California Family Rights Act, the Equal Pay Act of 1963, the provisions of
the California Labor Code and any other federal, state or local laws and
regulations relating to employment or the conditions of employment.
Notwithstanding the foregoing, this release shall not apply to any claims by
Cohen for workers’ compensation benefits, unemployment insurance benefits, any
challenge to the validity of Cohen’s release of claims under the Age
Discrimination in Employment Act of 1967, as amended, as set forth in this
Agreement or any other claims that he cannot lawfully

 

2



--------------------------------------------------------------------------------

waive by this Agreement. This release does not waive or release any rights or
claims that Cohen may have under the Age Discrimination in Employment Act that
arise after the execution of this Agreement. This release shall also not affect
or diminish any contractual or statutory rights that Cohen has to
indemnification for acts or omissions within the course and scope of his
employment with the Company, nor shall it affect or diminish Cohen’s rights to
coverage under any applicable insurance policies held by the Company or its
officers and directors, nor shall it waive or release Cohen’s right to any
compensation or benefit the right to which has already vested in him as of the
Effective Date.

7. Waiver of Civil Code § 1542. The parties both agree to waive any and all
rights and benefits conferred upon each of them by Section 1542 of the Civil
Code of the State of California, which states as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

Cohen expressly agrees and understands that the release given by him pursuant to
this Agreement applies to all unknown, unsuspected and unanticipated claims,
liabilities and causes of action which Cohen may have against the Company or any
of the other Company Releasees.

8. Severability of Release Provisions. The parties agree that if any provision
of the release given by Cohen or the Company, respectively, under this Agreement
is found to be unenforceable, it will not affect the enforceability of the
remaining provisions and the courts may enforce all remaining provisions to the
extent permitted by law.

9. Promise to Refrain from Suit or Administrative Action. Cohen represents that,
as of the Effective Date of this Agreement, he has not filed any lawsuits,
complaints, petitions, claims or other accusatory pleadings against the Company
or any Company Releasees in any court of law or before any government agency.
Cohen further agrees that, to the fullest extent permitted by law, he will not
prosecute in any court, whether state or federal, any claim or demand of any
type related to the matters released above, it being the intention of the
parties that with the execution of this Agreement, the Company and all Company
Releasees will be absolutely, unconditionally and forever discharged of and from
all obligations to or on behalf of Cohen related in any way to the matters
discharged herein. Cohen waives his right to recover any type of personal relief
from the Company or any Company Releasees, including monetary damages or
reinstatement, in any administrative action or proceeding brought by or before
any government agency or body, whether state or federal, and whether brought by
Cohen or on Cohen’s behalf, related in any way to the matters released herein.

10. Confidentiality of Agreement. Cohen promises and agrees that, unless
compelled by legal process, he will not disclose to others and will keep
confidential both the fact of and the terms of this Agreement, including the
amounts referred to in this Agreement, except that he may disclose this
information to his spouse, immediate family members, and to his attorneys,
accountants and other professional advisors to whom the disclosure is necessary
to accomplish the purposes for which Cohen has consulted such professional
advisors. Cohen expressly promises and agrees that, unless compelled by legal
process, he will not disclose to any present or former employees of the Company
the fact or the terms of this Agreement.

11. No Injuries. Cohen acknowledges that he has not suffered any work-related
illnesses or injuries while employed by the Company.

 

3



--------------------------------------------------------------------------------

12. Nondisparagement. Cohen agrees that he will not (directly or indirectly)
make any voluntary statements, written or verbal, or cause or encourage others
to make any such statements that defame, disparage or in any way criticize the
reputation, business practices or conduct of the Company or the Company
Releasees. Cohen further agrees that he will not (directly or indirectly) engage
with the media or participate in any public relations activity involving the
Company or the Company Releasees, whether through traditional media outlets,
including without limitation, newspapers, television, magazines or trade
publications or through other means, including without limitation, blogs,
message boards or other “underground” means. The Company shall not, and shall
instruct its officers and directors to not, make any voluntary statements,
written or verbal, or cause or encourage others to make any such statements that
defame, disparage or in any way criticize the reputation or conduct of Cohen.
The Company further agrees that it shall not, and that it shall instruct its
officers and directors to not, (directly or indirectly) engage with the media or
participate in any public relations activity involving or relating to Cohen,
whether through traditional media outlets, including without limitation,
newspapers, television, magazines or trade publications or through other means,
including without limitation, blogs, message boards or other “underground”
means. However, nothing in this Agreement is intended to prevent any party from
making truthful statements in any legal proceeding or as otherwise required by
law.

13. Integrated Agreement. The parties acknowledge and agree that no promises or
representations were made to them concerning the subject matter of this
Agreement which do not appear written herein and that this Agreement contains
the entire agreement of the parties on the subject matter thereof and that the
any offer letter or employment agreement between the parties shall be of no
further force nor effect. The parties further acknowledge and agree that parol
evidence shall not be required to interpret the intent of the parties and that
any agreement between the Company (or its predecessors) and Cohen that governs
the use of Company confidential information shall remain in full force and
effect.

14. Voluntary Execution. The parties hereby acknowledge that they have read and
understand this Agreement and that they sign this Agreement voluntarily and
without coercion.

15. Waiver, Amendment and Modification of Agreement; Assignment. The parties
agree that no waiver, amendment or modification of any of the terms of this
Agreement shall be effective unless in writing and signed by all parties
affected by the waiver, amendment or modification. No waiver of any term,
condition or default of any term of this Agreement shall be construed as a
waiver of any other term, condition or default. The rights and liabilities of
the parties hereto shall bind and inure to the benefit of their respective
successors, heirs, executors and administrators, as the case may be.

16. Representation by Counsel. Cohen acknowledges and agrees that he has had the
right and sufficient opportunity to be represented by counsel of his own
choosing. Cohen further acknowledges and agrees that he is not relying on the
Company or its outside legal counsel for legal advice regarding this Agreement.
The parties further acknowledge that they have entered into this Agreement
voluntarily, without coercion, and based upon their own judgment and not in
reliance upon any representations or promises made by the other party or
parties, other than those contained within this Agreement. The parties further
agree that if any of the facts or matters upon which they now rely in making
this Agreement hereafter prove to be otherwise, this Agreement will nonetheless
remain in full force and effect.

 

4



--------------------------------------------------------------------------------

17. California Law. The parties agree that this Agreement and its terms shall be
construed under California law, without reference to rules of conflicts of law.

18. Drafting. The parties agree that this Agreement shall be construed without
regard to the drafter of the same and shall be construed as though each party to
this Agreement participated equally in the preparation and drafting of this
Agreement.

19. Counterparts. This Agreement may be signed in counterparts and said
counterparts shall be treated as though signed as one document.

20. Return of Company Property. Cohen shall return to the Company all of his
access keys and electronic passes to the Company’s premises, and all Company
data, documents, files, records, computer-recorded information and all copies
thereof, in whatever media, in his possession on or before the Effective Date,
or sooner upon demand by the Company therefore. Cohen specifically promises and
agrees that he shall not retain copies (electronic or otherwise) of any Company
data, documents, files, records or information following the Effective Date of
this Agreement.

21. Attorneys’ Fees. Each party shall be responsible for its own legal fees
incurred in connection with the entering into of this Agreement.

22. Period to Consider Terms of Agreement. Cohen acknowledges that this
Agreement was first presented to him on July 31, 2012, that the terms of this
Agreement have been negotiated by counsel for both parties, and that he is
entitled to have 21 days’ time in which to consider the Agreement. Cohen
acknowledges that he understands that he should obtain the advice and counsel
from the legal representative of his choice before executing this Agreement, and
that he executes this Agreement having had sufficient time within which to
consider its terms. Cohen represents that if he executes this Agreement before
21 days have elapsed, he does so voluntarily, and that he voluntarily waives any
remaining consideration period. The parties both agree that any changes to this
Agreement negotiated between them after August 21,2012 shall not require a new
21-day consideration period.

23. Revocation of Agreement. Cohen understands that after executing this
Agreement, he has the right to revoke it within seven (7) days after his
execution of it. Cohen understands that this Agreement will not become effective
and enforceable unless the seven day revocation period passes and Cohen does not
revoke the Agreement in writing. Cohen understands that this Agreement may not
be revoked after the seven day revocation period has passed. Cohen understands
that any revocation of this Agreement must be made in writing and delivered to
the Company (to the attention of the Company’s Chief Executive Officer) within
the seven day period, and that if he does so revoke the Agreement the terms of
this Agreement shall be of no force or effect.

24. Effective Date. This Agreement shall become effective on the eighth
(8th) day after execution by Cohen, so long as Cohen has not revoked it within
the time and in the manner specified in Section 23 of this Agreement.

25. Injunctive Relief; Consent to Jurisdiction. The parties acknowledge and
agree that damages may not be an adequate remedy in the event of a breach of any
of obligations to the other party under this Agreement. Each party therefore
agrees that the other party shall be entitled (without limitation of any other
rights or remedies otherwise available to it) to obtain

 

5



--------------------------------------------------------------------------------

an injunction from any court of competent jurisdiction prohibiting the
continuance or recurrence of any breach of this Agreement. Each party hereby
submits to the jurisdiction and venue in the federal district court for the
Southern District of California and in the courts of the State of California in
San Diego County, California. Cohen further agrees that service upon him in any
such action or proceeding may be made by first class mail, certified or
registered, to Cohen’s address as last appearing on the records of the Company
or a subsequent address provided to Company by Cohen.

26. Notice. Any notices provided hereunder must be in writing and such notices
or any other written communication shall be deemed effective: (i) upon personal
delivery to the party to be notified; (ii) when sent by confirmed telex or
facsimile if sent during normal business hours of the recipient or, if not sent
during normal business hours, then on the next business day; (iii) three days
after having been sent by registered or certified mail, return receipt
requested, postage prepaid; or (iv) one day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt. If notice is to be provided to the Company, Cohen shall
use the Company’s primary office location; and if notice is to be provided to
Cohen, the Company shall use Cohen’s address as listed in the Company’s payroll
records. Any payments made by the Company to Cohen under the terms of this
Agreement shall be delivered to Cohen either in person or at the address as
listed in the Company’s payroll records.

27. Arbitration. Any dispute or claim arising out of or in connection with this
Agreement will be finally settled by binding arbitration in San Diego,
California in accordance with the then-current employment rules of the American
Arbitration Association by one (1) arbitrator appointed in accordance with said
rules. The arbitrator shall apply California law, without reference to rules of
conflicts of law or rules of statutory arbitration, to the resolution of any
dispute. Judgment on the award rendered by the arbitrator may be entered in any
court having jurisdiction thereof. Notwithstanding the foregoing, the parties
may apply to any court of competent jurisdiction for preliminary or interim
equitable relief, or to compel arbitration in accordance with this paragraph,
without breach of this arbitration provision.

28. Survival. All Sections set forth herein shall survive termination or
expiration of this Agreement.

 

6



--------------------------------------------------------------------------------

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE VOLUNTARILY EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

 

COMPANY:    GENMARK DIAGNOSTICS, INC.    By:   

/s/ Jennifer Williams

      Jennifer Williams       Senior Vice President, Global Operations & Human
Resources

   Dated:    8/21/12

COHEN:    By:   

/s/ Matthew Cohen

      Matthew Cohen

   Dated:   

Aug 20, 2012

   Received 8/21/12

[SIGNATURE PAGE TO SEPARATION AGREEMENT]

 

7